Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains two “branches” of species that need to be selected from.  The first branch has to do with the telescoping suction pipe.  The second branch pertains to the filter cleaning mechanisms.

A telephone call was made to Serene Sahar on 2/15/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

This application contains claims directed to the following patentably distinct branches and species thereof.  The Applicant is advised to choose both a Branch 1 Species and a Branch 2 species:

Regarding the telescopic suction pipe;
Branch 1, Species 1 – Figure 3
Branch 1, Species 2 – Figure 5
Branch 1, Species 3 – Figure 16
Branch 1, Species 4 – Figure 19
Branch 1, Species 5 – Figure 21

Regarding the filter cleaning mechanism;
Branch 2, Species 1 – Figure 11
Branch 2, Species 2 – Figure 13
Branch 2, Species 3 – Figure 14
Branch 2, Species 4 – Figure 15a-15c

 The species are independent or distinct because each of the species utilize differing structures, materials, and methods of action.  The greatest evidence to this effect is that upon preliminary examination, the depth stop is present in Species 1, yet is not coupled to the suction pipe in accordance to claim 1.  Species 2 does not have a depth stop.  Species 3 contains a depth stop, but of a different design than that of Species 1.  Species 4 does not appear to have any depth stop.  Species 5 does not appear to have any depth stop.    
Regarding the second branch of the Species, it is clear upon a cursory examination that each uses a different mechanism for cleaning the filter. Figure 11 uses a bell crank.  Figure 13 uses a solenoid.  Figure 14 uses a clutch bearing with cogs and a linkage.  Figure 15a-15c uses a hammer.  
Finally, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  As each of the species contains a different set of parts and functions, each would require a different search in order to utilize citations from a reference.  For evidence of this, one need not go any further that claim 1, which would require different art for each of the branch 1 species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL JEREMY LEEDS/           Examiner, Art Unit 3731                                                                                                                                                                                             
/ANNA K KINSAUL/           Supervisory Patent Examiner, Art Unit 3731